UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19-CR-131-06 (PAE)
                       -v-
                                                                            ORDER
 CARL ANDREWS,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Clerk of Court is directed

to terminate the motions at Dkt. Nos. 267, 270, and 319.


       SO ORDERED.


                                                           
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: March 3, 2020
       New York, New York
